         Case 1:17-cr-00216-CKK Document 243 Filed 08/18/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            :               CRIMINAL NO. 17-cr-216-01 (CKK)
                                    :
            v.                      :
                                    :
TIFFANY HENRY,                      :
                                    :
            Defendant.              :
____________________________________:

          GOVERNMENT’S MOTION TO SCHEDULE A STATUS HEARING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully moves this Court to schedule a Status Hearing.   In support

of this motion, the government states as follows:

       Due to the COVID-19 Standing Orders issued by Chief Judge Howell commencing in

March 2020, the government understands that in-person hearings are not being conducted at this

time because of COVID-19.      The government believes it would be beneficial to have a Status

Hearing to obtain an update on this case and consents to having that hearing either telephonically

or by videoconference.    The government has communicated by electronic mail with defense

counsel Joseph Scrofano, Esq., regarding this motion.       On August 18, 2020, Mr. Scrofano

informed the government that the defense opposes this motion due to the ongoing public health

emergency and will file a response.




                                                1
        Case 1:17-cr-00216-CKK Document 243 Filed 08/18/20 Page 2 of 2




       WHEREFORE, for the reasons stated above, the government respectfully requests that a

Status Hearing be scheduled.

                                          Respectfully submitted,

                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney
                                          New York Bar No. 4444188

                                   By:                 /s/
                                          Karla-Dee Clark
                                          D.C. Bar No. 435-782
                                          555 Fourth Street, NW, Fourth Floor
                                          Washington, D.C. 20530
                                          (202) 252-7740
                                          karla-dee.clark@usdoj.gov




                                             2
